Case 3:18-cv-00083-AKK Document 33-1 Filed 01/31/19 Page 1 of 21            FILED
                                                                   2019 Jan-31 PM 03:17
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA
Case 3:18-cv-00083-AKK Document 33-1 Filed 01/31/19 Page 2 of 21
Case 3:18-cv-00083-AKK Document 33-1 Filed 01/31/19 Page 3 of 21
Case 3:18-cv-00083-AKK Document 33-1 Filed 01/31/19 Page 4 of 21
Case 3:18-cv-00083-AKK Document 33-1 Filed 01/31/19 Page 5 of 21
Case 3:18-cv-00083-AKK Document 33-1 Filed 01/31/19 Page 6 of 21
Case 3:18-cv-00083-AKK Document 33-1 Filed 01/31/19 Page 7 of 21
Case 3:18-cv-00083-AKK Document 33-1 Filed 01/31/19 Page 8 of 21
Case 3:18-cv-00083-AKK Document 33-1 Filed 01/31/19 Page 9 of 21
Case 3:18-cv-00083-AKK Document 33-1 Filed 01/31/19 Page 10 of 21
Case 3:18-cv-00083-AKK Document 33-1 Filed 01/31/19 Page 11 of 21
Case 3:18-cv-00083-AKK Document 33-1 Filed 01/31/19 Page 12 of 21
Case 3:18-cv-00083-AKK Document 33-1 Filed 01/31/19 Page 13 of 21
Case 3:18-cv-00083-AKK Document 33-1 Filed 01/31/19 Page 14 of 21
Case 3:18-cv-00083-AKK Document 33-1 Filed 01/31/19 Page 15 of 21
Case 3:18-cv-00083-AKK Document 33-1 Filed 01/31/19 Page 16 of 21
Case 3:18-cv-00083-AKK Document 33-1 Filed 01/31/19 Page 17 of 21
Case 3:18-cv-00083-AKK Document 33-1 Filed 01/31/19 Page 18 of 21
Case 3:18-cv-00083-AKK Document 33-1 Filed 01/31/19 Page 19 of 21
Case 3:18-cv-00083-AKK Document 33-1 Filed 01/31/19 Page 20 of 21
Case 3:18-cv-00083-AKK Document 33-1 Filed 01/31/19 Page 21 of 21
